DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
Claims 15-18 are rejected under 35 U.S.C. 101 because claim 15 of the disclosed invention is inoperative and therefore lacks utility.  The claim is inoperative because is claims both an apparatus and a process.  When it is unclear as to whether the claim limitations are directed to the apparatus or the method of using the apparatus it creates confusion as to when infringement of the patent would occur.  See Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 15 claims both an apparatus and a process.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).  When it is unclear as to whether the claim limitations are directed to the apparatus or the method of using the apparatus it creates confusion as to when infringement of the patent would occur.  See Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005). The claim should be amended so that either the preamble of the claim includes the structure of claims 1 or the reference to claim 1 needs to be deleted.



Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, of which claims 2-14 are dependent, discloses “A display panel comprising an array substrate, the display panel comprising a display region and a peripheral region surrounding the display region, wherein: in the peripheral region, a common voltage wiring, a voltage feedback wiring, a periodic signal wiring, and a decoupling wiring are disposed on the array substrate at intervals; the common voltage wiring is configured to transmit a common voltage signal for display to a pixel array in the display region, the voltage feedback wiring is configured to transmit a voltage feedback signal for monitoring changes in the common voltage signal, the periodic signal wiring is configured to provide the pixel array with a periodic signal for display, the decoupling wiring is located between the periodic signal wiring and the voltage feedback wiring, and is configured to transmit a decoupling signal for reducing coupling distortion of the voltage feedback signal caused by coupling effect of the periodic signal,” which is not disclosed in the prior art.
U.S. Publication No. 2018/0047357 to Chen discloses: 
in the peripheral region, a common voltage wiring, a voltage feedback wiring, a periodic signal wiring, and a decoupling wiring are disposed on the array substrate at intervals (Fig. 9); the voltage feedback wiring is configured to transmit a voltage feedback signal for monitoring changes in the common voltage signal (Fig. 7; VCOM-Feedback), the periodic signal wiring is configured to provide the pixel array with a 
Chen does not disclose the common voltage wiring as described, or the additional limitations regarding the decoupling wiring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LISA S LANDIS/           Examiner, Art Unit 2626